Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,6-11, 20-22,25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-2,6-10, 11, 20-21, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (2007/0091341) in view of Hori (2004/0109024).

edit an image according to user's operation; (Yamada,” [0015] ... A UI (user interface) section 16 is a mechanism for providing a user interface for operating the image processing apparatus and has a display screen, such as a liquid crystal touch panel, and an input device, such as a keyboard and start button. A controller 18 is a control mechanism for controlling units 10 to 24 forming the image processing apparatus. ”; see also Fig. 5)
add, to an editing history each time editing to the image is executed, an edit content including one of editing items with an adjustment value which is applied for editing to the image;; (Yamada, “[0024] As shown in FIG. 3, the processing condition history storage 24 stores a combination of an image processing condition 34 that was used in the past and a processed reference image 32 that is obtained by image processing a reference image under this condition in a time sequence. This combination is referred to as processing condition history information 30. In the image processing condition 34, the value of "background removal" signifies the maximum optical density to be removed as the background and "User LUT" signifies a lookup table for the tone reproduction curve.”)
 store, in a storage medium, the editing history in association with the image; (Yamada, “[0024] As shown in FIG. 3, the processing condition history storage 24 stores a combination of an image processing condition 34 that was used in the past and a processed reference image 32 that is obtained by image processing a reference image under this condition in a time sequence. This combination is referred to as processing condition history information 30. In the image processing condition 34, the value of "background removal" signifies the maximum optical density to be removed as the background and "User LUT" signifies a lookup table for the tone reproduction curve.”)
(Yamada, “[0032] Furthermore, the current image processing condition determined in steps S2 and S3 and the image processing conditions in the processing condition history already registered in the processing condition history storage 24 are compared. If the same image processing condition is found in the processing condition history, the processing may be controlled to terminate step 6. In this case, the time sequence, date and time, user name, and so forth of the data in the processing condition history having the same condition as the current condition may be modified so as to be used as the current processing condition history. As a result, the time required for image processing in step S6 can be reduced. Furthermore, since the same image processing condition need not be stored a multiple number of times, the capacity of the processing condition history storage 24 can be reduced. Instead of comparing the current and the past image processing conditions, the processed reference image that was processed under the current condition and the processed reference images from the past image processing conditions can be compared. The processing may then be controlled so that a past image processing condition can be used in the current history if its similarity is greater than or equal to a predetermined value. Furthermore, if the processed reference image is only to be presented on the display screen of the UI section 16 and not to be printed out, the comparison of the current and the past images can be performed on thumbnails of the processed-reference images.”)
perform control to display  (Yamada, “[0037] The processing flow described hereinabove was for the case where it was decided in step S1 that the processing condition history would not be reused. If it is decided to reuse the processing condition history, the controller 18 presents the information on the processing condition history being stored in the processing condition history storage 24 to the user and provides a user interface to the user for selecting the history to be reused (S8). One example of a display screen 200 for this user interface is shown in FIG. 5.”, discloses showing the editing histories comprising editing items and adjustment values and allowing a user to select which history to use.  In the only example given it is done in a serial a manner (not simultaneously).  The selected editing items are visible (see Fig. 5) while others (applied earlier, but not being applied currently) are hidden)

	Hori discloses “perform control to display simultaneously the adjustment values in each editing item which are stored in the editing history such that each adjustment value is displayed as distinguishable whether being applied to the image currently or had been applied earlier but not being applied to the image currently on the screen” (Hori, “[0024] The preferred embodiment will allow a user to selectively apply the edit history. One implementation provides the user with a display of the stored edit history, with edits and optional edit scope information. The user may define or modify previously-defined edit scope. Further, the user may select which edits from the edit history are to be applied.”
Where the edits are those applied to the presentation document (see Fig. 2 & 3))
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the serial display of Yamada with a simultaneous display of options as shown by Hori.
The suggestion/motivation for doing so would have been to allow the user to see all options at one time  to select the best option.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 


Yamada in view of Hori discloses 2. (Currently Amended) The image processing apparatus according to claim 1, wherein the edit content being applied to the image currently is displayed in highlight. (Yamada, Fig. 5, where History 2 is currently selected and is visible, while the other edit content is hidden)

	Yamada in view of Hori discloses 6. (Currently Amended) The image processing apparatus according to claim 5, wherein, in the edit contents of a same editing item in the editing history stored in the storage medium, on the screen, a chronologically later edit content is displayed in a display mode indicating a state being applied to the image and a chronologically earlier edit content is displayed in a display mode indicating a state not being applied to the image. (Yamada, Fig. 5, where one can select previous or chronologically later content using 242 & 244 (Back and forward) )

Yamada in view of Hori discloses 7. (Currently Amended) The image processing apparatus according to claim 5, wherein, when editing is newly executed to the image, on the screen, the edit content of the editing item same as that of the newly executed editing to the image in the plurality of edit contents in the editing history stored in the storage unit is displayed in a display mode indicating a state not being applied to the image. (Yamada, “[0019] The image processing apparatus of this embodiment includes a function to store and reuse an image processing condition that was used by a past user. A processing condition history storage 24 stores such image processing conditions that were used in the past. In the "command history" function of the prior art, an image processing condition was stored together with the original image data processed according to the image processing condition. In comparison, in the embodiment, an image processing identical to the image processing for the original image is performed on reference image data prepared in advance and the processed reference image is stored as history together with the image processing condition. A reference image storage 22 stores the reference image data. ”)

Yamada in view of Hori discloses 8. (Currently Amended) The image processing apparatus according to claim 1, wherein an order of the plurality of edit contents included in the editing history and displayed on the screen is different from an order that the plurality of the edit contents is used for performing an edit process to the image. (Yamada, “[0038] The display screen 200 illustrated in FIG. 5 shows information for one processing condition history. The displayed information for one processing condition history includes a thumbnail image 210 of the processed reference image and a list 220 of individual conditions forming the image processing condition that was applied to the image. The values of the individual conditions given in the list 220 can be modified (S3) by entry, such as on a keyboard, or selection from a pull-down list. For the tone reproduction curve, if the "modify" button is pressed, a user interface screen (which may be similar to a conventional screen) for setting and modifying the tone reproduction curve is invoked from which the tone reproduction curve can be modified. ”)

Yamada in view of Hori discloses 9. (Currently Amended) The image processing apparatus according to claim 1, wherein, a part of the plurality of edit contents included in the editing history is displayed on the screen and the part of the plurality of edit contents to be displayed on the screen is changed according to user's operation. (Yamada, Fig. 4, S3-S7 )

Yamada in view of Hori discloses 10. (Original) The image processing apparatus according to claim 1, wherein the image is a RAW image. (Yamada, [0038] states that the input may be “raw data”)

	Claims 11 & 20 are rejected under similar grounds as claim 1.
Claims 21,25-29 are rejected under similar grounds as claim 2, 6-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 AND 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hori in view of Akiya (20140115536).

Yamada in view of Hori discloses 3. (Currently Amended) The image processing apparatus according to claim 1, 
But does not expressly disclose “wherein each edit content on the screen is displayed in a different color depending on whether applied to the image currently or not applied to the image currently” 
Akiya discloses “wherein each edit content on the screen is displayed in a different color depending on whether applied to the image currently or not applied to the image currently” 
 (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to highlight the frame with a color or change the display colors of the edit content selected.
The suggestion/motivation for doing so would have been to notify the user of what is selected.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Yamada with Akiya to obtain the invention as specified in claim 3.
Claims 22 are rejected under similar grounds as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662